EXHIBIT 10.2
     AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
dated as of February 26, 2010 (this “Amendment”) among CMC RECEIVABLES, INC.
(the “Seller”), COMMERCIAL METALS COMPANY (the “Servicer”), LIBERTY STREET
FUNDING LLC (“Liberty”), GOTHAM FUNDING CORPORATION (“Gotham”, and together with
Liberty, the “Buyers”), THE BANK OF NOVA SCOTIA (“Scotia”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”, and together with Scotia,
the “Managing Agents”) and THE BANK OF NOVA SCOTIA, as Administrative Agent (the
“Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to a Second Amended and Restated Receivables
Purchase Agreement dated as of April 30, 2008 (as from time to time amended
prior to the date hereof, the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. AMENDMENT OF RPA
The parties hereto agree that, effective as of the Amendment Effective Date (as
defined below):

  (a)   Section 9.04(d) of the RPA shall be amended and restated in its entirety
to read as follows:         “(d) Interest Coverage Ratio. Permit the Interest
Coverage Ratio to be less than 2.50 to 1.00 on May 31, 2010 or at the end of any
fiscal quarter thereafter; provided, however, notwithstanding anything in the
definition of Interest Coverage Ratio to the contrary, and for purposes of this
Section 9.04(d) only (thereby expressly excluding Section 9.03(r), in addition
to any other Sections of this Agreement), the Interest Coverage Ratio for
(a) the fiscal quarter ending May 31, 2010, shall be calculated using
Consolidated EBITDA and Consolidated Interest Expense for the fiscal quarter
ending May 31, 2010, (b) the fiscal quarter ending August 31, 2010, shall be
calculated using Consolidated EBITDA and Consolidated Interest Expense for the
two consecutive fiscal quarters ending August 31, 2010, and (c) the fiscal
quarter ending November 30, 2010, shall be calculated using Consolidated EBITDA
and Consolidated Interest Expense for the three consecutive fiscal quarters
ending November 30, 2010.”

SECTION 3. CONDITIONS PRECEDENT
     As used herein, the term “Amendment Effective Date” shall mean the first
date upon which each of the following conditions shall have been satisfied:
(i) the Administrative Agent, the Managing Agents and the Buyers shall have
executed and delivered one or more counterparts of this Amendment and shall have
received one or more counterparts of this Amendment executed by each of the
other parties hereto; and (ii) each of Scotia and BTMU shall have received the
fees set forth in that certain letter agreement of even date herewith among the
Seller, Scotia and BTMU.
SECTION 4. GOVERNING LAW

 



--------------------------------------------------------------------------------



 



     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK INCLUDING ITS CONFLICTS OF LAWS RULES.
SECTION 5. EXECUTION IN COUNTERPARTS
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 6. CONFIRMATION OF AGREEMENT
Each of the parties hereto agree that, as amended hereby, the RPA continues in
full force and effect. The Seller and the Servicer hereby represent and warrant
that, after giving effect to the effectiveness of this Amendment, their
respective representations and warranties contained in the RPA are true and
correct in all material respects upon and as of the date hereof with the same
force and effect as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date). All
references in any Purchase Document to the RPA on and after the date hereof
shall be deemed to refer to the RPA as amended hereby.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the date first above written.



          CMC RECEIVABLES, INC.,
as Seller    
 
       
By:
  /s/ Louis A. Federle
 
Name: Louis A. Federle    
 
  Title:   Treasurer    
 
              THE BANK OF NOVA SCOTIA,
as Managing Agent and Administrative Agent
 
       
By:
  /s/ Michael Eden
 
Name: Michael Eden    
 
  Title: Director  
 
        THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as Managing Agent
 
       
By:
  /s/ Ichinari Matsui
 
Name: Ichinari Matsui    
 
  Title: SVP & Group Head    

          COMMERCIAL METALS COMPANY,
as Servicer
 
       
By:
  /s/ Murray R. McClean
 
Name: Murray R. McClean    
 
 
Title:   Chairman of the Board, President, and Chief Executive Officer
   
 
        LIBERTY STREET FUNDING LLC,
as Buyer    
 
       
By:
  /s/ Jill A. Russo
 
Name: Jill A. Russo    
 
  Title: Vice President    
 
        GOTHAM FUNDING CORPORATION,
as Buyer    
 
       
By:
  /s/ John L. Fridlington
 
Name: John L. Fridlington    
 
  Title: Vice President    



 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:



          STRUCTURAL METALS, INC., d/b/a
CMC STEEL TEXAS    
 
       
By:
  /s/ Murray R. McClean
 
Authorized Signatory    
 
        OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA, d/b/a CMC STEEL SOUTH
CAROLINA    
 
       
By:
  /s/ Murray R. McClean
 
Authorized Signatory    
 
        HOWELL METAL COMPANY,
d/b/a CMC HOWELL METAL    
 
       
By:
  /s/ Murray R. McClean
 
Authorized Signatory    

          SMI STEEL, INC., d/b/a
CMC STEEL ALABAMA    
 
       
By:
  /s/ Murray R. McClean
 
Authorized Signatory    
 
        CMC STEEL FABRICATORS, INC.,
d/b/a CMC JOIST    
 
       
By:
  /s/ Murray R. McClean
 
Authorized Signatory    



 